   6:19-cv-00302-JHP-SPS Document 58 Filed in ED/OK on 01/02/20 Page 1 of 4



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

 JAMES EZELL, III

 Plaintiff,
                                                 Case No: 19-cv-302-JHP-SPS
 v.

 DAMON HININGER, et al.,
                                Defendants.

      APPLICATION TO STAY PROCEEDINGS AND REQUEST FOR ORDER
           REQUIRING SPECIAL REPORT AND BRIEF IN SUPPORT

        COME NOW Defendants, by and through Assistant Attorney General Desiree D.

Singer, and request this Court to stay the proceedings in the above styled matter and order the

Oklahoma Department of Corrections (“ODOC”) to submit a Martinez report, also known as

a Special Report, pursuant to Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978). In support of

this request, Defendants offer this brief.

                                       BRIEF IN SUPPORT

        In Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir. 1978), the Tenth Circuit approved

the practice of a court-authorized investigation and report conducted by corrections officials

“to undertake a review of the subject matter of the Complaint” in order to provide the court

with additional information for the processing of the prisoner’s claim. The Martinez Court

deemed the investigation and report “to be not only proper but necessary” to fully consider

the issues brought before the court. Id. The Tenth Circuit ultimately held that the district court

properly dismissed the Martinez plaintiff’s claim as being frivolous under 28 U.S.C. §1915 after

ordering and reviewing such a report. Id.
   6:19-cv-00302-JHP-SPS Document 58 Filed in ED/OK on 01/02/20 Page 2 of 4



        The Martinez procedure has been regularly upheld and recommended. See, Johnson v.

Parke, 642 F.2d 377, 378 (10th Cir. 1981); Robinson v. Benton, 579 F.2d 70 (10th Cir. 1978);

Martinez v. Chavez, 574 F.2d 1043 (10th Cir. 1973) (review of county jail conditions); Wiggins v.

New Mexico State Supreme Court Clerk, 664 F.2d 812, 817 (10th Cir. 1981) (“we suggest that the

procedures, order and practice expressly approved by this Court in Martinez v. Aaron, [citation

omitted] may be applicable”).

        This Court would similarly benefit from a Special Report that addresses the facts of the

incidents alleged in Plaintiff Complaint and ODOC policies relevant thereto. Specifically, as a

threshold matter, the Special Report would include all grievance records, thereby aiding the

Court in its determination of whether Plaintiff exhausted administrative remedies prior to

commencement of suit, as required by law. The Special Report would also contain all ODOC

policies, administrative/facility records, and inmate-specific documentation relevant to

Plaintiff’s claims.

        The Tenth Circuit has expressly approved the use of Martinez Reports for the purpose

of developing a record for determining “which facts alleged in the Complaint were relevant,

accurate, and subject to bona fide dispute.” Chavez, 574 F.2d at 1046. See also Phillips v. Carey,

638 F.2d 207, 208 (10th Cir. 1981), which noted that the facts of the incidents complained of

by plaintiff inmates are often not before the Court in any sufficient degree, thus necessitating

a Martinez Report. “The purpose of the Martinez report is to identify and clarify the issues

plaintiff raises in his complaint.” Gutierrez v. Torres, 416 F. App’x 764, 766 n. 4 (10th Cir. 2011)

(unpublished opinion) (citing Hall v. Bellmon, 935 F.2d 1106, 1112 (10th Cir. 1991). The

                                                 2
  6:19-cv-00302-JHP-SPS Document 58 Filed in ED/OK on 01/02/20 Page 3 of 4



Martinez report assists in “develop[ing] a record sufficient to ascertain whether there are any

factual or legal bases” for the alleged claims. Breedlove v. Costner, 405 F. App’x 338, 343 (10th

Cir. 2010) (unpublished opinion) (citing Hall, 935 F.2d at 1109).

       For the foregoing reasons, the Defendants urge this Court to issue an Order staying

proceedings herein for at least sixty (60) days and requiring the Oklahoma Department of

Corrections to submit a Special Report pursuant to the authority set forth above.


                                            Respectfully submitted,

                                            /s/ Desiree D. Singer
                                            DESIREE D. SINGER, OBA #33053
                                            Assistant Attorneys General
                                            Oklahoma Attorney General’s Office
                                            Litigation Division
                                            313 NE 21st Street
                                            Oklahoma City, Oklahoma 73105
                                            Telephone: (405) 521-3921
                                            Facsimile: (405) 521-4518
                                            Email: desiree.singer@oag.ok.gov
                                            Attorney for Defendant




                                               3
  6:19-cv-00302-JHP-SPS Document 58 Filed in ED/OK on 01/02/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of January 2020, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing a true and correct
copy of the foregoing was sent via U.S. mail, postage prepaid to the following who is not an
ECF registrant:

James Ezell, III # 237230
Davis Correctional Facility
6888 E. 133rd Road
Holdenville, OK 74848
Plaintiff pro se

                                                  /s/ Desiree D. Singer
                                                  Desiree D. Singer
